Citation Nr: 0016056	
Decision Date: 06/16/00    Archive Date: 06/22/00

DOCKET NO.  97-33 488A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased evaluation for degenerative disc 
disease, L5-S1, currently evaluated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from November 1964 to 
August 1970, from May 1975 to June 1983, and from January 
1984 to April 1990.  This appeal arises from an April 1997 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Lincoln, Nebraska.  


REMAND

By an order issued on September 16, 1999, the United States 
Court of Appeals for Veterans Claims (Court) vacated that 
part of the November 9, 1998 decision of the Board of 
Veterans' Appeals (Board) that denied an increased evaluation 
for degenerative disc disease, L5-S1, evaluated as 20 percent 
disabling.  By its order, the Court also remanded this issue 
to the Board for the purpose of compliance with the duty to 
assist the veteran.  The Court found that a November 1996 VA 
orthopedic examination was inadequate for rating purposes, as 
the examiner noted objective evidence of pain with motion, 
but did not adequately evaluate the functional impairment due 
to pain. 

The Court's order included scheduling a VA orthopedic 
examination which is adequate for rating purposes, including 
evaluation of functional impairment or functional loss due to 
pain from the veteran's service-connected disability of 
degenerative disc disease of L5-S1.  This includes, 
specifically, the elements addressed by the court in DeLuca 
v. Brown, 8 Vet. App. 202, 207-208 (1995), that is, an 
opinion as to what extent the veteran's low back was 
functionally impaired as a result of pain, limitation of 
motion, weakened movement, excess fatigability, or 
incoordination (including during activities that are 
intrinsic to his day-to-day living experiences or at times 
when the residuals are most noticeable, such as during 
prolonged use).  The opinion is required by regulations found 
at 38 C.F.R. §§ 4.40 and 4.45 (1999), DeLuca, 8 Vet. App. 
202, the September 1999 order of the Court, and now by this 
Board remand.  See Stegall v. West, 11 Vet. App. 268 (1998) 
(a remand by the Board conferred on the veteran, as a matter 
of law, the right to compliance with the remand's 
instructions). 


For the reasons indicated, this case is REMANDED to the RO 
for the following action:

1.  The veteran should be afforded a VA 
orthopedic examination to determine the 
severity of his service-connected 
disability of degenerative disc disease 
at L5-S1.  Such tests as the examining 
physician deems necessary should be 
performed.  The claims folder should be 
made available to the examiner in 
conjunction with the examination.  The 
physician who is designated to examine 
the veteran should indicate the extent 
that the veteran may have functional 
impairment in his low back as a result of 
pain, limitation of motion, weakened 
movement, excess fatigability, or 
incoordination (including during 
activities that are intrinsic to his day-
to-day living experiences or at times 
when the residuals are most noticeable, 
such as during prolonged use).  The 
examiner should state whether any pain 
claimed by the veteran is supported by 
adequate pathology and is evidenced by 
visible behavior.  To the extent that it 
is possible, any functional loss that is 
present should be expressed as degrees of 
limitation of motion or ankylosis of the 
affected joint.  The clinical findings 
and reasons upon which the opinions are 
based should be clearly set forth.  If 
the examiner is unable to form an opinion 
on any of the requested findings, he or 
she should note the reasons why such an 
opinion cannot be made.  The examiner 
must express opinions for the record on 
the following:

(i) What are the manifestations of the 
disability (degenerative disc disease at 
L5-S1) affecting the veteran's low back?  
Does he have limitation of motion, 
instability, weakness, or decreased 
strength?  Does he become easily fatigued 
on account of the service-connected 
disability, including during routine 
activities required in his day-to-day 
experiences or during prolonged physical 
activity of any sort, such as when 
standing, walking, running, or climbing 
stairs?

(ii) Are there any objective 
manifestations indicating that the 
veteran has functional impairment in his 
low back due to recurrent or persistent 
pain?  If so, the examiner should comment 
on the severity of the pain and the 
effects that it has on the veteran's 
ability to function in activities that 
are intrinsic to his day-to-day living 
experiences, including during times when 
his symptoms are most noticeable.

(iii) Does the veteran have 
incoordination or an impaired ability to 
execute skilled movements smoothly as a 
result of the service-connected 
disability (degenerative disc disease at 
L5-S1) affecting his low back?  If so, 
the examiner should comment on the 
severity of the incoordination and the 
effects that it has on the veteran's 
ability to function in activities that 
are intrinsic to his day-to-day living 
experiences, including during times when 
his symptoms are most noticeable. 

The bases for any conclusions made or 
opinions expressed by anyone designated 
to examine the veteran should be clearly 
explained, citing, if necessary, to 
specific evidence in the record.  The 
examiner should record pertinent medical 
complaints, symptoms, and clinical 
findings.  

2.  The RO should review the report of 
any examination requested to ensure that 
it addresses the concerns and issues that 
were noted by the Court in its decision 
in DeLuca and in its September 1999 
order.  Any examination report that does 
not contain sufficient information in the 
above respects should be returned as 
inadequate for rating purposes.  
38 C.F.R. § 4.2 (1999). 

3.  The claim for increased evaluation 
for degenerative disc disease, L5-S1, 
currently evaluated as 20 percent 
disabling, should then be reviewed by the 
RO.  If the benefit requested on appeal 
is not granted, the RO should issue a 
supplemental statement of the case to the 
veteran and his representative, and a 
reasonable period of time for a response 
should be afforded.  Thereafter, the case 
should be returned to the Board for 
further appellate review, if otherwise in 
order.  

The purpose of this remand is to comply with the duty to 
assist the veteran in the development of his claim.   The 
veteran has a right to present any additional evidence or 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  By this REMAND, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999). 


